               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

TERRANCE J. SHAW

                      Plaintiff,
v.                                                   Case No. 20-CV-294-JPS

LAURA FRAZIER and JOHN/JANE
DOE,                                                                 ORDER

                      Defendants.


        Plaintiff Terrance J. Shaw, an inmate confined at Racine Correctional

Institution (“RCI”), filed a pro se complaint under 42 U.S.C. § 1983 alleging

that his rights under the Eighth Amendment were violated. This order

resolves Plaintiff’s motion for leave to proceed without prepaying the filing

fee and screens his complaint.

1.      MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
        THE FILING FEE

        The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.

        On February 25, 2020, the Court ordered Plaintiff to pay an initial

partial filing fee of $70.04. (Docket #5). Plaintiff paid that fee on March 13,

2020. The Court will grant Plaintiff’s motion for leave to proceed without




     Case 2:20-cv-00294-JPS Filed 03/31/21 Page 1 of 7 Document 8
prepaying the filing fee. He must pay the remainder of the filing fee over

time in the manner explained at the conclusion of this order.

2.      SCREENING THE COMPLAINT

        2.1    Federal Screening Standard

        Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

        In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

        To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right


                              Page 2 of 7
     Case 2:20-cv-00294-JPS Filed 03/31/21 Page 2 of 7 Document 8
was acting under the color of state law. D.S. v. E. Porter Cnty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. County of Milwaukee,

570 F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints

liberally and holds them to a less stringent standard than pleadings drafted

by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776

(7th Cir. 2015)).

       2.2     Plaintiff’s Allegations

       Plaintiff alleges that after his heart surgery on October 12, 2016, he

was not provided his prescribed medication by RCI, where he was

incarcerated. (Docket #1 at 1). Plaintiff, despite requesting refills on time,

had many lapses in being provided his medication over the next eight

months. (Id. at 1–5).

       Plaintiff’s complaint does not disclose that he filed another case

containing precisely these same allegations in December 2017.1 In that prior

case, this Court screened Plaintiff’s amended complaint and allowed him

to proceed on a claim of deliberate indifference to his serious medical needs,

in violation of the Eighth Amendment, against Kristin Vasquez, Laura

Frazier, and Paul Kemper (“Defendants”). (18-CV-158, Docket #28).

Defendants moved for summary judgment. The Court granted Defendants’

motion for summary judgment on September 20, 2019, finding that

Defendants were not deliberately indifferent to Plaintiff’s serious medical

condition and dismissing the case with prejudice. (Id., Docket #59). Plaintiff

did not appeal the dismissal.

       1 Plaintiff originally filed that prior action in the Western District of
Wisconsin. Terrance J. Shaw v. Kristin Vasquez, et al., 3:17-CV-913, (Docket #1). The
case was transferred to the Eastern District on January 30, 2018. Terrance J. Shaw v.
Kristin Vasquez, et al., 18-CV-158, (Docket #11). This Court was assigned the case
on February 15, 2018.


                            Page 3 of 7
   Case 2:20-cv-00294-JPS Filed 03/31/21 Page 3 of 7 Document 8
        2.3    Analysis

        The Court is unable to reach the merits of Plaintiff’s instant case

because this action is barred by res judicata. The doctrine of res judicata, or

claim preclusion, prohibits a party from re-litigating a case which had

previously been dismissed with prejudice. Czarniecki v. City of Chicago, 633

F.3d 545, 548 (7th Cir. 2011). Res judicata “has three ingredients: a final

decision in the first suit; a dispute arising from the same transaction

(identified by its ‘operative facts’); and the same litigants (directly or

through privity of interest).” Id. (quotation omitted). All three are present

here.

        First, Plaintiff’s prior case concluded with a final order and judgment

dismissing the action with prejudice. (18-CV-158, Docket #59, #60). Next,

Plaintiff’s prior case involved the same conduct at issue in the present

action. (18-CV-158, Docket #27; 20-CV-294, Docket #1). In the present case,

Plaintiff filed a complaint with a nearly identical statement of facts as that

in Plaintiff’s amended complaint in his prior case. (20-CV-294, Docket #1 at

1–4; 18-CV-158, Docket #27 at 2–9). Specifically, in both cases Plaintiff

alleges deliberate indifference to his serious medical condition, in violation

of the Eighth Amendment, when Plaintiff was not provided his prescribed

medication after his heart surgery. (Id.) Finally, Plaintiff’s prior case named

three defendants—Kristin Vasquez, Laura Frazier, and Paul Kemper. (18-

CV-158, Docket #27). In the present case, the defendants are Laura Frazier,

Jane Doe, and John Doe. (20-CV-294, Docket #1). It is clear from comparing

Plaintiff’s amended complaint in the prior case with his complaint in the

present action that Plaintiff has merely swapped out Kristin Vasquez and

Paul Kemper for Jane Doe and John Doe. (18-CV-158, Docket #27; 20-CV-

294, Docket #1). Plaintiff’s attempt to make the present case appear different


                           Page 4 of 7
  Case 2:20-cv-00294-JPS Filed 03/31/21 Page 4 of 7 Document 8
from his prior case has not succeeded. Plaintiff cannot simply re-file the

same action after the first is dismissed with prejudice, hoping for a different

result the second time. Gleash v. Yuswak, 308 F.3d 758, 760 (7th Cir. 2002)

(“In civil litigation, the final resolution of one suit is conclusive in a

successor [suit], whether or not that decision was correct. If Gleash wanted

to contest the validity of the district judge’s decision—either on the merits

or on the ground that he should have been allowed to re-plead—he had to

appeal.”).

3.      CONCLUSION

        The Court will not provide Plaintiff a second bite at the apple and

will dismiss this action with prejudice. The Court will also assess a strike

against Plaintiff in accordance with the PLRA. The Court gives Plaintiff a

further, final warning. If he continues to file new cases regarding these

events, Plaintiff will not only be subject to additional strikes, but he may be

subject to sanction.

        Accordingly,

        IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

        IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED with prejudice under 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b)(1) because the complaint fails to state a claim;

        IT IS FURTHER ORDERED that the Clerk of Court document that

this inmate has incurred a “strike” under 28 U.S.C. § 1915(g);

        IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $279.96 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income


                              Page 5 of 7
     Case 2:20-cv-00294-JPS Filed 03/31/21 Page 5 of 7 Document 8
credited to his trust account and forwarding payments to the Clerk of Court

each time the amount in the account exceeds $10 in accordance with 28

U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case

name and number assigned to this case. If Plaintiff is transferred to another

county, state, or federal institution, the transferring institution shall

forward a copy of this Order along with his remaining balance to the

receiving institution; and

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined.

       This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this Court a notice of appeal within thirty days of the

entry of judgment. See Fed. R. of App. P. 3, 4. This Court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the thirty-day deadline. See Fed.

R. App. P. 4(a)(5)(A).

       Under limited circumstances, a party may ask this Court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for

relief from judgment under Federal Rule of Civil Procedure 60(b). Any

motion under Federal Rule of Civil Procedure 59(e) must be filed within

twenty-eight days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2).

       A party is expected to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.


                            Page 6 of 7
   Case 2:20-cv-00294-JPS Filed 03/31/21 Page 6 of 7 Document 8
   The Clerk of Court is directed to enter judgment accordingly.

   Dated at Milwaukee, Wisconsin, this 31st day of March, 2021.

                              BY THE COURT:



                              ____________________________________
                              J. P. Stadtmueller
                              U.S. District Judge




                         Page 7 of 7
Case 2:20-cv-00294-JPS Filed 03/31/21 Page 7 of 7 Document 8
